Exhibit 10.12
 
PARTICIPATION AGREEMENT
 
BOYD, CARTER, GREENUP AND LAWRENCE COUNTIES, KENTUCKY
 
This Participation Agreement (“Agreement”) is entered into as of February 25,
2014 (the “Effective Date”), by and among NYTIS EXPLORATION COMPANY LLC, a
Delaware limited liability company (“Nytis”), CARBON NATURAL GAS COMPANY, a
Delaware corporation (“Carbon”) (for purposes of Article X only), and LIBERTY
ENERGY, LLC, a Massachusetts limited liability company (“Liberty”).
 
RECITALS
 
WHEREAS, Nytis, Carbon and Liberty are parties to that certain Participation
Agreement dated September 17, 2012 (the “Prior Participation Agreement”),
covering approximately 26,000 net mineral acres located in Boyd, Carter, Greenup
and Lawrence Counties, Kentucky as generally depicted on Exhibit B-1 attached
hereto (the “Original Contract Area”);
 
WHEREAS, the area outlined on Exhibit B-2 attached hereto is referred to herein
as the “Program Area” (such area includes the Original Contract Area);
 
WHEREAS, pursuant to the Prior Participation Agreement, Liberty earned forty
percent (40%) of Nytis’ undivided working interest in certain leases underlying
the oil and gas interests in the Original Contract Area;
 
WHEREAS, as of the Effective Date, Nytis has leased or obtained leases of, oil
and gas interests covering 12,497.38 net mineral acres in the Program Area
outside of the Original Contract Area (the area within the Program Area that
lies outside the Original Contract Area is hereinafter referred to as the “New
Area”);
 
WHEREAS, Liberty desires to participate in the development of additional oil and
gas interests located in the Program Area (whether within or outside of the
Original Contract Area) by paying a portion of the costs incurred by Nytis
(subject to the provisions of Section 3.2 below) associated with the drilling,
completion and equipping of oil and gas wells in the Berea Sandstone Geologic
Interval in exchange for forty percent (40%) of Nytis’ undivided working
interest in the Leases (as such term is defined below) underlying such new oil
and gas interests in the New Area; and
 
WHEREAS, Liberty, as consideration for the right to participate in the
development in the New Area and other rights set forth herein, has agreed to
carry a portion of Nytis’ costs in the Carry Wells (as such term is defined
below) as set forth herein.
 
NOW, THEREFORE, for a good and valuable consideration, it is agreed between the
parties as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
DEFINITIONS
 
1.1           The following definitions shall apply in this Agreement:
 
“Acreage Cap” means 20,000 net mineral acres, including Nytis’ net mineral acres
from which Liberty is purchasing the Liberty Working Interest on the Effective
Date.
 
“AFE” means an authorization for expenditure representing an estimate of work to
be performed for a specific drilling, completion or other operation.
 
“Approved Spacing Unit” means the unit described in the as-built plat that is
used for division order purposes and submitted to the Kentucky Division of Oil
and Gas.
 
“Berea Sandstone Geologic Interval” means the geologic interval below the
Sunbury Shale and above the Devonian Shale as located in Brice Shepherd #1 from
1007 feet to 1162 feet.
 
“Carry Costs” has the meaning provided in Section 3.1(c)(i).
 
“Carry Wells” has the meaning provided in Section 2.1(a).
 
“Drilling and Completion Activities” means all activities and operations carried
out by or on behalf of the parties related to the Wells and under the terms and
conditions of this Agreement, including, but not limited to, drilling,
sidetracking, well control, acquisition, transportation and installation of
tubular goods, materials and equipment; surveying, constructing roads and
surface location.
 
“Drilling and Completion Costs” means all costs incurred in connection with
Drilling and Completion Activities, all of which will be determined, and billed
to the parties participating in such activities, pursuant to the Operating
Agreement.
 
“Existing Wells” has the meaning provided in Section 3.7.
 
“Horizontal Well” means a well permitted and spudded with the intent to drill
with at least 1500 feet of horizontal displacement from the surface
location.  If the parties mutually agree to drill a Carry Well not intended to
have significant horizontal displacement under this Agreement, that Carry Well
shall be counted as 1/3 of a Horizontal Well for the purpose of this
Agreement.  Notwithstanding the foregoing, the vertical Wells referenced in
Section 2.5(a) shall not be counted toward the total number of Carry Wells
hereunder.
 
“Leases” means those mineral leases more particularly described on Exhibit A
attached hereto and incorporated herein (as such may be supplemented from time
to time to reflect (i) additional leases underlying oil and gas interests within
the Subsequent Acreage Acquisition Basket and (ii) additional leases underlying
oil and gas interests acquired within the Program Area in which a Party elects
to participate pursuant to Section 7.2 hereof).
 
 
2

--------------------------------------------------------------------------------

 
 
“Liberty Working Interest” means forty percent (40%) of Nytis’ undivided working
interest in the Leases.
 
“New Area” has the meaning provided in the Recitals.
 
“Operating Agreement” means the joint operating agreement in substantially the
form of that attached hereto as Exhibit C, together with the COPAS Accounting
Procedure annexed thereto, and together with all Exhibits thereto.
 
“Operator” means Nytis, its successors and assigns.
 
“Original Contract Area” has the meaning provided in the Recitals.
 
“Prior AMI Provisions” has the meaning provided in Article VII.
 
“Prior Participation Agreement” means that certain Participation Agreement dated
September 17, 2012, by and among Nytis, Carbon and Liberty.
 
“Program Area” has the meaning provided in the Recitals.
 
“Proportionately Reduced” means the pro rata reduction of the amount to be paid
by Liberty and/or Nytis, as the case may be, with respect to any Well and/or
Lease in which Liberty and Nytis do not collectively own a 100% working
interest, based on the actual working interest owned by Liberty and Nytis,
collectively, in such Well and/or Lease.
 
“Subsequent Acreage Acquisition Basket” means the balance of the Acreage Cap
regarding Leases acquired by Nytis in the New Area after the Effective Date
hereof.
 
“Well” means each Carry Well, each vertical well proposed by Nytis in accordance
with Section 2.5(a), and any subsequent well in which Liberty participates under
the Operating Agreement.
 
1.2           The following Exhibits are attached to and made a part of this
Agreement:
 
Exhibit “A”
Description of Leases
Exhibit “B-1”
Outline of Original Contract Area
Exhibit “B-2”
Outline of Program Area
Exhibit “C”
Operating Agreement
Exhibit “D”
Form of Well AFEs
Exhibit “E”
Form of Assignment
Exhibit “F”
Existing Wells

 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE II
DRILLING COMMITMENT; SUBSEQUENT ACTIVITIES
 
2.1           Carry Wells.
 
(a)           Liberty hereby commits to drill, complete and equip one (1)
Horizontal Well targeting the Berea Sandstone Geologic Interval for each 1,000
net mineral acres acquired by Nytis in the New Area (collectively, the “Carry
Wells”) as proposed and operated by Nytis; provided, however, that in no event
shall the number of Carry Wells drilled pursuant to this Agreement exceed twenty
(20).
 
(b)           Liberty shall bear the costs for the Carry Wells in accordance
with Section 3.1(c)(i).
 
2.2           Other Wells Within the Original Contract Area.  If, prior to
completion of all Carry Wells, Nytis proposes to drill Wells in the Original
Contract Area, such Wells shall be drilled in accordance with the terms of the
Operating Agreement on a heads up basis: Nytis 60% and Liberty 40%, each
Proportionately Reduced
 
2.3           Subsequent Activities.  Upon completion of the Carry Wells, the
parties may proceed to drill additional Wells in the Program Area in accordance
with the terms of the Operating Agreement on a heads up basis: Nytis 60% and
Liberty 40%, each Proportionately Reduced.
 
2.4           Drilling and Completion.  All Wells shall be Drilled and Completed
in accordance with the terms of the Operating Agreement.  Prior to spudding each
Well subject to this Agreement, Nytis shall deliver an AFE, in the form as set
forth on Exhibit D attached hereto (each a “Well AFE”), setting forth the
estimate of Drilling and Completion Costs for such Well.  It is understood and
agreed that the Well AFEs represent an estimate of the costs of drilling and
completing the Wells, but final billing will be based on actual costs
incurred.  Billings will be charged pursuant to the Operating Agreement unless
otherwise set forth herein.  In connection with any Well AFE, Nytis agrees
promptly to provide any additional information regarding the Well which is
reasonably requested by Liberty.  The location of each Well shall be determined
by the Operator in its sole discretion.  Unless (a) otherwise consented to in
writing by Liberty, or (b) pursuant to Section 2.5(a), Nytis shall drill each
Well as a Horizontal Well running through the Berea Sandstone Geologic
Interval.  Nytis shall drill, complete, equip and produce, or plug and abandon
each of the Wells, with due diligence and reasonable dispatch in accordance with
applicable laws and the Operating Agreement.
 
2.5           Vertical Wells.
 
(a)           In addition to the Carry Wells, Nytis may at any time propose to
drill up to six (6) vertical Wells in the Program Area in accordance with the
terms of the Operating Agreement, and each of Liberty and Nytis shall, in
accordance with the Operating Agreement, participate therein on a heads up
basis: Nytis 60% and Liberty 40%, each Proportionately Reduced.  Such vertical
Wells shall not count toward the number of Carry Wells that Liberty is obligated
to participate in hereunder.
 
(b)           Notwithstanding Section 2.5(a), if (i) any such vertical Well is
drilled in the New Area and (ii) in the exercise of Nytis’ sole discretion Nytis
determines that such Well provides adequate evidence that warrants completion of
such Well as a Horizontal Well, and (iii) all Carry Wells have not yet then been
drilled, such Well will be a Carry Well with Liberty obligated to pay the Carry
Costs of such Horizontal Well with the amount previously paid by Liberty
credited toward such Carry Costs
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE III
PURCHASE OF WORKING INTEREST; ASSIGNMENT
 
3.1           Purchase of Working Interest.
 
(a)           Upfront Payment.
 
(i)           Upon execution of this Agreement, Liberty will pay to Nytis an
amount equal to $350.00 per net mineral acre for forty percent (40%) of Nytis’
undivided working interest in the Leases, which amount is $1,749,633.20 (the
“Initial Payment”).  The Initial Payment shall be made by wire transfer of
immediately available funds to an account designated by Nytis no later than two
Business Days prior to Closing.
 
(ii)          In exchange for the Initial Payment at the Closing, Nytis shall
make at Closing the assignments to Liberty set forth in Section 3.4 and grant
Liberty the right to participate for a forty percent (40%) working interest in
the drilling, development and production of oil and gas from the Leases in
accordance with the terms and conditions of this Agreement.
 
(b)           Additional Acreage; Subsequent Payment.
 
(i)           If, during the period commencing on the date of this Agreement and
ending on the later of (A) December 31, 2014, or (B) the date which is nine (9)
months after the date that the most recent Well has been spud in the Program
Area, Nytis acquires additional oil and gas leasehold interests in the New Area
(the “Additional Acreage”), then, subject to the Acreage Cap, Liberty will pay
to Nytis $350.00 per net mineral acre to acquire the Liberty Working Interest in
the Leases underlying the Additional Acreage (the “Subsequent Payment”).  Any
Additional Acreage acquired over the Acreage Cap shall be acquired and offered
to Liberty subject to the provisions of Article VII; provided, however, that if,
prior to the drilling of all Carry Wells, Nytis proposes drilling a Well on
Additional Acreage that is acquired over the Acreage Cap, such Well shall be
drilled as a Carry Well and if Liberty does not elect to acquire its pro rata
interest in the oil and gas interest underlying such Additional Acreage in
accordance with the provisions of Article VII, upon completion of such Well and
Liberty’s payment of the Carry Costs, Nytis shall be obligated to assign to
Liberty only forty percent (40%) of Nytis undivided working interest in such
Well’s wellbore.
 
(ii)          Nytis will provide written notice to Liberty of any Additional
Acreage acquired by Nytis promptly following such acquisition.  The notice shall
contain (A) an executed copy of the oil and gas lease and any agreement pursuant
to which such Additional Acreage has been acquired, (B) a complete description
of the Additional Acreage including information specifying the number of gross
and net acres and existing overriding royalty or other burdens affecting the
Additional Acreage, and (C) a copy of any related title work.
 
 
5

--------------------------------------------------------------------------------

 
 
(iii)         Within 20 days after receipt of the notice described in Section
3.1(b)(ii), Liberty shall pay to Nytis by wire transfer of immediately available
funds an amount equal to the Subsequent Payment.
 
(c)           Subject to the limitation set forth in Section 3.2 below and in
accordance with the payment terms of the applicable Operating Agreement, unless
otherwise set forth herein, Liberty agrees to be responsible for and pay the
Drilling and Completion Costs of the Wells as follows:
 
(i)           Eighty percent (80%), Proportionately Reduced, of the Drilling and
Completion Costs for the Carry Wells (the “Carry Costs”).
 
(ii)          In the event that Liberty participates in any Wells on the Leases
proposed by Nytis, in accordance with the Operating Agreement, under Section
2.5(a)  or subsequent to the completion of the agreed number of Carry Wells,
Liberty shall bear forty percent (40%), Proportionately Reduced, of the Drilling
and Completion Costs for such Wells in accordance with the Operating
Agreement.  For the sake of clarity, Liberty’s election to not participate in
any such Wells shall provide to Nytis and other working interest owners under
the Operating Agreement any and all remedies provided by the Operating
Agreement.
 
3.2           Well Cost Cap.
 
(a)           Notwithstanding anything to the contrary in this Agreement, if the
Drilling and Completion Costs (or plugging and abandoning, if not completed):
 
(i)           associated with any particular Carry Well to be drilled pursuant
to Section 2.1 or Section 2.5(b) above exceed Seven Hundred Fifty Thousand
Dollars ($750,000.00) (the “Single Well Cost Cap”), Liberty only shall be
required to pay forty percent (40%), Proportionately Reduced, of Drilling and
Completion Costs in excess of the Single Well Cost Cap for such Carry Well, and
Nytis shall be required to pay sixty percent (60%), Proportionately Reduced, of
Drilling and Completion Costs in excess of the Single Well Cost Cap for such
Carry Well; or
 
(ii)          associated with all Carry Wells to be drilled pursuant to Section
2.1 or Section 2.5(b) above exceed Twelve Million Dollars ($12,000,000.00) in
the aggregate (the “Aggregate Well Cost Cap”), Liberty only shall be required to
pay forty percent (40%), Proportionately Reduced, of Drilling and Completion
Costs in excess of the Aggregate Well Cost Cap for the Carry Wells, and Nytis
shall be required to pay sixty percent (60%), Proportionately Reduced, of
Drilling and Completion Costs in excess of the Aggregate Well Cost Cap for the
Carry Wells.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Nytis shall use its reasonable best efforts to obtain competitive,
market standard rates and costs with respect to the Drilling and Completion
Costs.
 
3.3           Spud Fee.  In addition to the amounts Liberty is required to pay
pursuant to Section 3.1, Liberty shall pay to Nytis a spud fee for each Well
drilled within the Program Area equal to $10,000.00, Proportionately Reduced to
Nytis’ initial working interest in such Well (the “Spud Fee”).  The Spud Fee
shall be paid by wire transfer of immediately available funds in accordance with
the invoicing provisions set forth in Section 4.2.
 
3.4           Assignment.  Simultaneously with Liberty’s payment of the Initial
Payment, Nytis shall deliver to Liberty a recordable assignment, in
substantially the form attached hereto as Exhibit E (the “Assignment”),
assigning Liberty forty percent (40%) of all of Nytis’ undivided right, title
and interest in and to the Leases.  Each and every Assignment contemplated
herein shall be made with a warranty of title, by, through and under Nytis, but
not otherwise, and such assignment(s) shall be subject to the terms contained in
this Agreement and the applicable operating agreements and/or pooling orders, if
any.  Furthermore, in exchange for and within five (5) days after remittance of
the Subsequent Payment, Nytis will deliver to Liberty an Assignment, assigning
Liberty forty percent (40%) of all of Nytis’ undivided right, title and interest
in and to the Leases underlying the Additional Acreage purchased by Liberty
pursuant to Section 3.1(b).  At the time of such assignment of Additional
Acreage, Nytis shall be deemed to make the representations and warranties set
forth in Section 5.2 applicable to Leases with respect to all Leases conveyed
underlying such Additional Acreage.
 
3.5           Non-Consent Penalty.  In the event that Liberty defaults in its
obligations to pay the Carry Costs, Liberty’s rights to further participation in
the Program Area shall terminate and Liberty shall promptly re-assign to Nytis,
without further consideration, the identical leasehold and net revenue interest
assigned to Liberty pursuant to Section 3.4 using the form of Assignment;
provided, however, that Liberty shall retain its rights and interest in any
Approved Spacing Unit surrounding each Carry Well in which Liberty has
previously participated.  If Liberty participates in all of the Carry Wells,
Liberty shall have earned the Liberty Working Interest and shall not be subject
to any further re-assignment obligations.
 
3.6           Overriding Royalty; Minimum Net Revenue Interest.  The parties
acknowledge that all Assignments shall include a reservation by Nytis of an
overriding royalty interest on all Leases equal to the lesser of (a) three
percent (3%) and (b) the difference between the net revenue interest delivered
with respect to a Lease and eighty-three percent (83%), proportionately reduced,
with respect to such Lease.  For clarity, no overriding royalty interest will be
reserved by Nytis on Leases assigned to Liberty which do not have a net revenue
interest of greater than eighty-three percent (83%), proportionately reduced.
 
3.7           Existing Wells.  Nytis shall reserve and retain the wellbores and
Approved Spacing Units of all existing Wells spudded prior to the Effective Date
in the New Area, all of which are identified on Exhibit F attached hereto (the
“Existing Wells”), the production therefrom, and all equipment and facilities
exclusively associated therewith.  Nytis will assume all liabilities associated
therewith and indemnify Liberty therefrom.
 
 
7

--------------------------------------------------------------------------------

 
 
3.8           Accelerated Payment of Carry Costs.  Liberty shall have the
option, and Nytis hereby grants Liberty the option, to accelerate its payment of
the Carry Costs and secure its full Liberty Working Interest (the “Acceleration
Option”) if Nytis elects to sell the majority of its working interests in the
Program Area to a third party at any point before Liberty has paid Carry Costs
equal to the Aggregate Well Cost Cap.  If Liberty elects to exercise the
Acceleration Option, then Liberty shall immediately pay to Nytis an amount equal
to the Aggregate Well Cost Cap minus any Carry Costs actually paid by Liberty as
of the date of Liberty’s exercise of the Acceleration Option (the “Accelerated
Amount”).  Upon Liberty’s payment of the Accelerated Amount, Liberty shall have
satisfied its obligation to pay the Carry Costs in its entirety, and shall have
no further obligation to pay Carry Costs to Nytis or any third party that
acquires an interest in the Program Area for any Carry Costs.
 
ARTICLE IV
OPERATOR
 
4.1           Operating Agreement.  Nytis shall be the Operator under the
Operating Agreement and in such capacity shall carry out or cause to be carried
out all Drilling and Completion Activities as well as all other operations
covered by the Operating Agreement; provided, however, that Nytis shall be
permitted to assign its obligations as Operator in accordance with the Operating
Agreement.  Additionally, it is understood that Nytis may engage a legitimate
third party contract operator, which is mutually acceptable to the parties
hereto, to consummate the actual Drilling and Completion Activities to be
conducted on each designated prospect.
 
4.2           Invoicing.  Notwithstanding the payment terms of any Operating
Agreement to the contrary, as to any Well proposed by Nytis under this Agreement
or any Operating Agreement, Nytis shall invoice Liberty twenty (20) days prior
to the estimated spud date for such Well for Liberty’s estimated share of
Drilling and Completion Costs on each such Well.  Such invoices will be due and
payable by Liberty within twenty (20) days of receipt of such invoice.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
5.1           Mutual Representations and Warranties.  Each party, with respect
to itself only, hereby represents and warrants to the other party the following:
 
(a)           Each party is duly organized, validly existing and in good
standing under the applicable laws of the State of its formation, and is
qualified to do business and is in good standing in every other jurisdiction
where the failure to so qualify would have a material adverse effect on its
ability to execute, deliver and perform this Agreement and the other agreements
contemplated herein.
 
(b)           Each party has all requisite power and authority to (i) own, lease
or operate its assets and properties and to carry on the business as now
conducted, and (ii) enter into and perform its obligations under this Agreement
and to carry out the transactions contemplated hereby.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)           Each party has taken (or caused to be taken) all acts and other
proceedings required to be taken by such party to authorize the execution,
delivery and performance by such party of this Agreement and the other
agreements contemplated herein.  This Agreement has been duly executed and
delivered by each party and constitutes the valid and binding obligation of each
party, enforceable against such party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, moratorium,
reorganization or similar laws affecting the rights of creditors generally and
by principles of equity, whether considered in a proceeding at law or in
equity.  The execution, delivery and performance of this Agreement by each party
does not and will not (i) conflict with, or result in any violation of or
constitute a breach or default (with notice or lapse of time, or both) under (A)
any provision of the organizational documents of such party, or (B) any
applicable statute, law, rule, regulation, order,  agreement, instrument or
license applicable to such party, except as would not have a material adverse
effect, or (ii) except as provided on Schedule 5.1(c) attached hereto, require
the submission of any notice, report, consent or other filing with or from any
governmental authority or third persons.
 
(d)           There are no actions, suits or proceedings pending or, to such
party’s knowledge, threatened against a party which if decided unfavorably to
such party could have a material adverse effect on the ability of such party to
execute, deliver or perform this Agreement.
 
(e)           No party has incurred any obligation or liability, contingent or
otherwise, for any fee payable to a broker or finder with respect to the matters
provided for in this Agreement or the other agreements contemplated herein which
could be attributable to or charged to the other party.  Each party shall
indemnify, defend and hold harmless the other party from any claims, damages,
liabilities, costs and expenses, including reasonable attorneys’ fees in the
event the prior sentence should be or become untrue as to such party.
 
5.2           Nytis Representations and Warranties.  Nytis hereby represents and
warrants as follows:
 
(a)           There are no bankruptcy, reorganization or rearrangement
proceedings pending, being contemplated by or to its knowledge threatened
against it.
 
(b)           None of the Leases which will be assigned to Liberty under this
Agreement will be subject to liens burdening Liberty’s interest therein,
including but not limited to any liens in favor of The Bank of Oklahoma (“BOK”),
as lender, pursuant to that certain Amended and Restated Credit Agreement, dated
May 31, 2010, by and between Nytis and BOK (as amended).  There are no calls on
production or contracts for sale of production encumbering the Leases which
provide for the delivery of hydrocarbons at a price below the prevailing market
price.
 
(c)           All Leases are in full force and effect and are legal, valid and
binding obligations of the parties thereto, and their respective successors and
assigns.  Operations with respect to the Wells are in material compliance with
applicable rules, regulations, statutes, and laws of any applicable governmental
authority.  To the best of Nytis’ knowledge and belief, after appropriate
inquiry, Nytis is not in breach or default under the terms of any of the Leases
which may result in material impairment or loss of title to any material part of
the Leases taken as a whole or the value thereof taken as a whole or which might
materially hinder or impede the operation of the Leases as a whole.
 
 
9

--------------------------------------------------------------------------------

 
 
(d)           Nytis has delivered to Liberty all Phase I or Phase II
environmental site assessment reports in Nytis’ possession or control on the
Leases or the lands covered thereby. To the best of Nytis’ knowledge and belief,
after appropriate inquiry, Nytis has complied in all material respects with all
environmental laws with respect to the Leases.  To the best of Nytis’ knowledge
and belief, after appropriate inquiry, Nytis possesses all environmental permits
that are required for the operation of the Leases (except for such permits as
are expected to be obtained in the ordinary course of business), and is in
compliance with the provisions of all such environmental permits.  Nytis has not
received any written notice, report or other information regarding any
liabilities relating to its business or any of the Leases arising under
environmental laws, including any written notice of violation from any
governmental authority.  To the best of Nytis’ knowledge and belief, after
appropriate inquiry, Nytis has not treated, stored, disposed of, arranged for or
permitted the disposal of, transported, handled, or released any substance,
including any hazardous materials, or owned or operated any facility or
property, so as to give rise to liabilities for response costs, natural resource
damages or attorneys’ fees pursuant to federal or state environmental
laws.  Without limiting the foregoing, no facts, events or conditions relating
to the past or present facilities, properties or operations of Nytis with
respect to the Leases will prevent, hinder or limit continued compliance with
environmental laws, give rise to any investigatory, remedial or corrective
obligations on the part of Liberty pursuant to environmental laws, or give rise
to any other liabilities on the part of Liberty (whether accrued, absolute,
contingent, unliquidated or otherwise, whether due or to become due, and
regardless of whether asserted) pursuant to environmental laws, including any
relating to onsite or offsite releases or threatened releases of hazardous
materials, substances or wastes, personal injury, property damage or natural
resource damage.
 
(e)           The information set forth on Schedule 5.2(e) with respect to the
working interest and net revenue interest of Nytis in the Leases is true and
correct.
 
(f)           Schedule 5.2(f) sets forth a list of all policies of insurance
owned or held by or maintained by Nytis with respect to the Leases and the
operations thereon.  Such policies are in full force and effect and, coupled
with the insurance to be obtained under any applicable Operating Agreement, will
satisfy in all material respects all requirements of applicable, laws and any
agreements to which Nytis is a party.
 
(g)           Nytis has or will have obtained, or cause to be obtained, any
consents, approvals, certificates, licenses, permits, and other authorizations
of the necessary governmental authorities, which to the best of Nytis’ knowledge
and belief, after appropriate inquiry, are required for Nytis to own, develop,
operate, and maintain its proposed or reasonably anticipated operations in the
Program Area.
 
 
10

--------------------------------------------------------------------------------

 
 
(h)           Nytis has paid its pro-rata share of all ad valorem, property,
production, severance, excise, and similar taxes and assessments with respect to
the Leases that have become due and payable, and all tax returns required to be
filed by Nytis with respect to the same have been timely filed.  To the best of
Nytis’ knowledge and belief, after appropriate inquiry, with respect to the
Leases there are no tax deficiencies assessed against or audits in progress by
any governmental authority.  There are no tax liens on or with respect to the
Leases.
 
(i)           All rentals, royalties, shut-in royalties, overriding royalties
and other payments due pursuant to or with respect to the Leases have been
properly paid, excluding amounts properly held in suspense.
 
(j)           To the best of Nytis’ knowledge and belief, after appropriate
inquiry, there are no wells located on the Leases (other than the Existing
Wells) that (a) Nytis is obligated by law or contract to plug and abandon; (b)
Nytis would be obligated by law or contract to plug and abandon with the lapse
of time or notice or both because the well is not capable of producing oil, gas
or other hydrocarbons in commercial quantities or otherwise being used in normal
operations; (c) are subject to exceptions to a requirement to plug and abandon
issued by a regulatory authority having jurisdiction over the Leases; or (d)
have been plugged and abandoned but have not been plugged in accordance, in all
material respects, with all applicable requirements of each regulatory authority
having jurisdiction over the Leases.
 
(k)           The Leases are not subject to any preferential purchase rights
applicable to the transactions contemplated hereby.
 
(l)           There are no outstanding Well AFEs or other capital commitments
which are binding on the Leases.
 
5.3           Liberty Representations and Warranties.  Liberty hereby represents
and warrants as follows:
 
(a)           There is no bankruptcy, reorganization or arrangement proceedings
pending, being contemplated by or to its knowledge threatened against it.
 
(b)           The working interests being acquired by Liberty are being acquired
for investment purposes only, for Liberty’s own account, and not with a current
view to, for offer for sale or for sale in connection with, the distribution or
transfer thereof.  The working interests being acquired by Liberty are not being
purchased for subdivision or fractionalization thereof; and Liberty has no
contract, agreement or arrangement with any person or entity to sell or
otherwise transfer (with or without consideration) to any such person or entity
any of the working interests being acquired by Liberty, nor present plans or
intention to enter into any such contract, agreement or arrangement.
 
(c)           Liberty has expressly authorized the persons executing this
Agreement to sign, on behalf of Liberty, this Agreement and all other related
documents to which Liberty is a party.
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE VI
CLOSING CONDITIONS; TERM AND TERMINATION
 
6.1           Closing Conditions.  It is the intent of the parties that a
closing of the transactions contemplated by this Agreement (the “Closing”) shall
take place contemporaneously with the execution of this Agreement at such
location as is mutually acceptable to the parties.  The parties’ obligations to
close the transactions contemplated hereby shall be subject to delivery of the
following:
 
(a)           Liberty shall pay to Nytis the Initial Payment;
 
(b)           The parties shall execute the Operating Agreement;
 
(c)           Nytis shall deliver to Liberty:
 
(i)           the Assignment; and
 
(ii)          the acknowledgement of BOK of Nytis’ entry into this Agreement,
and that there are no liens held by BOK with respect to the Liberty Working
Interest in the Leases, in form and substance reasonably acceptable to Liberty.
 
6.2           Term.  The term of this Agreement (the “Term”) shall begin on the
Effective Date and shall continue so long as any Leases in which one of the
parties holds an interest continue in force, whether by production, extension,
renewal or otherwise; provided, however, that this Agreement may be earlier
terminated by the mutual consent of the parties hereto and shall be earlier
terminated upon Liberty’s failure to participate in any of the Carry Wells in
accordance with this Agreement; provided further, however, that any outstanding
assignment obligations of either party pursuant to this Agreement shall survive
any such termination.
 
6.3           Termination.  Upon termination of this Agreement, all rights and
obligations of the parties with respect to the Program Area will be governed
solely by the terms of the applicable Operating Agreements and any other
agreements entered into by the parties with respect to such properties, and
neither party shall have any further rights or obligations hereunder, except as
otherwise provided herein.
 
ARTICLE VII
AREA OF MUTUAL INTEREST
 
7.1           Subsequent Acquisitions.  If during the Term of this Agreement,
either Liberty or Nytis, or any of their respective affiliates, acquires any oil
and gas leasehold interest, whether by purchase, farm-in, contribution, forced
pooling or otherwise, covering lands lying within the Program Area, the
acquiring party shall promptly notify the non-acquiring party of such
acquisition, describing the oil and gas leasehold interest acquired and
detailing the actual, third-party out-of-pocket costs incurred and the value of
any rights, leases, oil and gas interests or other property exchanged in
connection with the acquisition of the acquired interest.  Such acquired
interest shall be offered to the non-acquiring party on a heads up basis: sixty
percent (60%) to Nytis and forty percent (40%) to Liberty.
 
 
12

--------------------------------------------------------------------------------

 
 
7.2           Election to Participate.  The non-acquiring party shall have a
period of twenty (20) days after receipt of such notice to notify the acquiring
party of the non-acquiring party’s election to participate or not in the
ownership of the acquired oil and gas leasehold interest, with the failure of
the non-acquiring party to notify the acquiring party within such twenty (20)
day period to constitute an election not to participate.
 
7.3           Payment and Assignment of Interest.  In the event the
non-acquiring party timely elects to participate in the acquired oil and gas
leasehold interest, and unless any such working interests have previously been
conveyed to such non-acquiring party, the acquired oil and gas leasehold
interest shall become subject to this Agreement and the acquiring party shall
promptly assign to the non-acquiring party its undivided percentage of the
working interest acquired by the acquiring party in such oil and gas leasehold
interest, subject only to the burdens in effect at the time the subject oil and
gas leasehold interest was acquired.  Such assignment shall be substantially in
the same form as Exhibit E attached hereto.  Upon receipt of such assignment,
the non-acquiring party will pay to the acquiring party, in immediately
available funds, the non-acquiring party’s share of the costs incurred in
acquiring the acquired oil and gas leasehold interest (limited to actual,
third-party out-of-pocket costs and the value of any rights, leases, oil and gas
interests or other property exchanged therefor), in accordance with such party’s
undivided percentage working interest.   For purposes of this Article VII,
Liberty’s undivided percentage working interest shall be forty percent (40%) and
Nytis’ undivided percentage working interest shall be sixty percent (60%).
 
7.4           Non-Participation.  In the event a non-acquiring party fails to
timely elect to participate in acquired leasehold interest pursuant to Section
7.2, then such oil and gas leasehold interest shall not in any manner be subject
to the terms of this Agreement and shall be held solely by the acquiring party.
 
7.5           Replacement of Prior Contract Area.  Each of Nytis and Liberty
acknowledges and agrees that the provisions contained in this Article VII shall
replace in their entirety the provisions contained in Article VII of the Prior
Participation Agreement (the “Prior AMI Provisions”).  Each of Liberty and Nytis
further acknowledges and agrees that the Prior AMI Provisions shall terminate
and be of no further force or effect, and that the provisions of this Article
VII solely shall govern all subsequent acquisitions of acreage within the
Program Area.
 
ARTICLE VIII
CONFIDENTIAL DATA AND INFORMATION
 
8.1           Confidential Information.  Nytis has provided Liberty with certain
information, reports and data used in the evaluation of the subject matter of
this Agreement. Subject to the terms of Section 8.2, any party hereto may at any
time utilize, and show and provide to third parties, copies of such information.
 
8.2           Limitations.  Except to the extent that such data may legally
become a part of the public domain, all data and information acquired by the
parties pursuant to this Agreement or supplied by one party to the other
pursuant to this Agreement will be kept confidential and will be for the sole
and exclusive use and benefit of the parties hereto; provided, however, the
parties may disclose such data and information to their respective consultants
and parties providing, or proposing to provide, financial accommodations to the
disclosing party where each such recipient has (a) been advised of the
confidential nature of such data and information and the obligations of the
disclosing party with respect thereto hereunder, and (b) agreed to be bound by
the terms of this Article VIII, it being understood and agreed that the
disclosing party shall remain liable for any breach by any such recipient of the
obligations of the disclosing party under this Article VIII.  Notwithstanding
anything to the contrary herein, any party may disclose Confidential Information
(i) to other working interest owners under the Leases, if any, (ii) to third
parties to the extent such information is required to be disclosed under
applicable law, rule, order or regulation of any governmental entity having
jurisdiction over such matters, (iii) to the extent requested by regulatory or
self-regulatory authority, (iv) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, or (v) to an equity owner, director, officer,
employee or agent of such party, including legal counsel, accountants and other
advisors where each such recipient has (y) been advised of the confidential
nature of such data and information and the obligations of the disclosing party
with respect thereto hereunder and (z) such recipient is subject to enforceable
obligations to keep such data and information confidential.
 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE IX
INSURANCE
 
The Operator will at all times and in connection with all work performed
hereunder carry, for the account of the parties, the insurance specified on
Exhibit “D” to the Operating Agreement and shall otherwise comply with the
provisions of such Exhibit “D”.
 
ARTICLE X
INDEMNIFICATION
 
10.1           Application of Indemnities.  Indemnities shall apply as follows:
 
(a)           All indemnities set forth in this Agreement extend to the
affiliates, partners, directors, managers, employees, members, shareholders,
subsidiaries, permitted successors and permitted assigns of the indemnified
party.  The indemnities set forth in this Agreement do not extend to any part of
an indemnified claim that is the result of the gross negligence, willful
misconduct or fraud of the indemnified party.
 
(b)           Neither Nytis nor Liberty shall be entitled to recover from the
other party (or Carbon, as applicable), respectively, and each party releases
the other party from and waives, any liabilities arising under this Agreement by
reason of the breach thereof, or in connection with or with respect to the
transactions contemplated in this agreement, any amount in excess of the actual
compensatory damages suffered by such party. Each of Nytis and Liberty waive,
and release each other (and Carbon, as applicable) from any right to recover
punitive or exemplary damages arising in connection with or with respect to any
breach hereof or as to the transactions contemplated in this Agreement;
provided, however, any such damages recovered by a third party (other than a
party’s affiliates) for which a party owes the other party an indemnity under
this Agreement shall not be waived.
 
 
14

--------------------------------------------------------------------------------

 
 
(c)           The indemnities of the indemnifying party in this Agreement do not
cover or include any amounts that the indemnified party may legally recoup from
other third party owners under applicable joint operating agreements or other
agreements, and for which the indemnified party is reimbursed by any third
party.  If it is judicially determined that any provision of this indemnity is
found to be in violation of state or federal law, such that the violation would
render the entire Agreement void and unenforceable, said provision shall be
amended automatically to comply with said law. In the event that such provision
cannot be amended to comply with said law, the provision shall be disregarded,
and the validity and enforceability of the remaining provisions shall not be
affected.
 
10.2           Liberty Indemnity.  Liberty shall indemnify, defend and hold
Nytis and Carbon harmless from and against any and all claims and liabilities
caused by, resulting from or incidental to (a) any inaccuracy of any
representation or warranty of Liberty set forth in this Agreement or (b) any
breach of, or failure to perform or satisfy, any of the covenants and
obligations of Liberty hereunder.
 
10.3           Nytis Indemnity.  Nytis and Carbon shall indemnify, defend and
hold Liberty harmless from and against any and all claims and liabilities caused
by, resulting from or incidental to (a) any inaccuracy of any representation or
warranty of Nytis set forth in this Agreement, (b) any breach of, or failure to
perform or satisfy, any of the covenants and obligations of Nytis hereunder
which are to be performed after the execution of this Agreement, (c) the
Existing Wells, and (d) any matter arising or resulting from the ownership and
operation of the Leases prior to the Effective Date.  The liability of Nytis and
Carbon pursuant to this Article X shall be joint and several.
 
10.4           Demand.  Each indemnified party hereunder agrees that promptly
upon its discovery of facts giving rise to a claim for indemnity under the
provisions of this Agreement, including receipt by it of notice of any demand,
assertion, claim, action or proceeding, judicial or otherwise, by any third
party (such third party actions being collectively referred to herein as the
“Indemnity Claim”), with respect to any matter as to which it claims to be
entitled to indemnity under the provisions of this Agreement, it will give
prompt notice thereof in writing to the indemnifying party or parties, together
with a statement of such information respecting any of the foregoing as it shall
have.  Such notice shall include a formal demand for indemnification under this
Agreement.  The indemnifying party or parties shall not be obligated to
indemnify the indemnified party with respect to any Indemnity Claim if the
indemnified party knowingly failed to notify the indemnifying party or parties
thereof in accordance with the provisions of this Agreement in sufficient time
to permit the indemnifying party or parties or its/their counsel to defend
against such matter and to make a timely response thereto including, without
limitation, any responsive motion or answer to a complaint, petition, notice or
other legal, equitable or administrative process relating to the Indemnity
Claim, only insofar as such knowing failure to notify the indemnifying party has
actually resulted in prejudice or damage to the indemnifying party or parties.
 
10.5           Reimbursement.  The indemnifying party or parties shall pay to
the indemnified party in immediately available funds any amounts to which the
indemnified party may become entitled by reason of the provisions of this
Article X, such payment to be made within five (5) days after any such amounts
are finally determined either by mutual agreement of the parties hereto or
pursuant to the final unappealable judgment of a court of competent
jurisdiction.  In calculating any amount to be paid by an indemnifying party or
parties by reason of the provisions of this Agreement, the amount shall be
reduced by all tax benefits and other reimbursements credited to or received by
the other party related to the damages.
 
 
15

--------------------------------------------------------------------------------

 
 
10.6           Survival.  The representations and warranties of the parties set
forth in Section 5.1 shall survive the execution of this Agreement
indefinitely.  All other representations and warranties of Nytis and Liberty
made on the date of execution of this Agreement shall survive the execution of
this Agreement for a period of two (2) years.  All other covenants and
agreements contained in this Agreement shall survive the execution of this
Agreement until this Agreement is terminated in accordance with Section 6.2;
provided, however, that the indemnification provisions of this Article X shall
survive the termination of this Agreement indefinitely.
 
10.7           Exclusive Remedy.  The terms and provisions of this Article X
shall be the sole and exclusive remedy of each of the parties indemnified
hereunder with respect to the representations, warranties, covenants and
agreements of the parties set forth in this Agreement and the other documents
executed and delivered hereunder.
 
10.8           Assumption of Liability.  Each party that is required to assume
any obligation or liability of the other party pursuant to this Agreement or
that is required to defend, indemnify or hold the other party harmless hereunder
shall, notwithstanding any other provision hereof to the contrary, be entitled
to the use and benefit of all defenses (legal and equitable) and counterclaims
of such other party in defense of third party claims arising out of any such
assumption or indemnification.
 
ARTICLE XI
RELATIONSHIP OF PARTIES
 
It is not the purpose or intention hereof to create any mining partnership,
joint venture, general partnership or other partnership relation and none shall
be inferred.  The parties understand and agree that their relationship hereunder
is not one of partnership, association, trust, joint venture, mining partnership
or entity of any kind.
 
ARTICLE XII
FORCE MAJEURE
 
If any party is rendered unable, wholly or in part, by force majeure to carry
out its obligations under this Agreement, other than an obligation to make
payments of money, such party shall give to the other party prompt written
notice of the force majeure with reasonably full particulars concerning it;
thereupon, the obligations of the party giving the notice, so far as they are
affected by the force majeure, shall be suspended during, but no longer than,
the continuance of the force majeure. The affected party shall use all
reasonable diligence to remove the force majeure situation as quickly as
practicable.  The requirement that any force majeure shall be remedied with all
reasonable dispatch shall not require the settlement of strikes, lockouts or
other labor difficulties by the party involved, contrary to its wishes; how any
such difficulties shall be handled shall be entirely within the discretion of
the party concerned.  The term “force majeure”, as here employed, shall mean an
act of God, strike, lockout or other industrial disturbance, act of the public
enemy, war, blockade, public riot, lightning, fire, storm, flood, explosion,
governmental action, governmental delay, restraint or inaction, and any other
cause, whether of the kind specifically enumerated above or otherwise, which is
not reasonably within the control of the party claiming suspension.
 
 
16

--------------------------------------------------------------------------------

 
 
ARTICLE XIII
MARKETING
 
Production of oil and gas for Liberty from the Wells drilled and completed by
the parties in the Program Area shall be gathered, processed, treated,
transported and marketed by Nytis, after reasonable consultation with Liberty,
with no “mark-up” costs and/or internal fees from Nytis or its affiliates to
Liberty; provided, however, that Nytis may charge Liberty the typical overhead
fees relating to such activities included within the standard COPAS Accounting
Procedure annexed to the Operating Agreement.
 
ARTICLE XIV
NOTICES
 
All notices and communication required or permitted under this Agreement shall
be in writing, delivered to or sent by U.S. Mail or any other recognized
overnight delivery service, postage or similar charges prepaid, or by facsimile,
addressed as follows:
 
Nytis Exploration Company LLC
c/o Carbon Natural Gas Company
1700 Broadway, Suite 1170
Denver, CO 80290
Attn: Patrick R. McDonald
Telephone No. (720) 407-7032
Facsimile No. (720) 407-7031
 
with a copy to:
Nytis Exploration Company LLC
2480 Fortune Drive, Suite 300
Lexington, KY 40509
2480 Fortune Drive, Suite 300
Lexington, KY 40509
Attn: Mark Pierce
Telephone No. (859) 299-0771, ext. 301
Facsimile No. (859) 299-0772
 
Liberty Energy, LLC
c/o Old Ironsides Energy, LLC
10 St. James Avenue, 19th Floor
Boston, MA 02116
Attn: Scott Carson
Telephone No. (617) 654-4595
Facsimile No. (617) 574-6920
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE XV
CONFLICTS
 
In the event of any conflict between the provisions of this Agreement and the
Operating Agreement, including the Exhibits attached thereto, the terms of this
Agreement shall control.
 
ARTICLE XVI
SUCCESSORS AND ASSIGNS
 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns.  Neither party
shall assign any of its rights and obligations under this Agreement, without the
express written consent of the other party, such consent to not be unreasonably
withheld, delayed or conditioned; provided, however, that no consent shall be
required for an assignment in connection with (i) the sale of all or
substantially all of such party’s assets or (ii) the merger or consolidation of
such party in which such party is not the survivor, so long as (A) such assignee
agrees to be bound by the provisions of this Agreement, and (B) such party shall
promptly notify the other party prior to the making of such a permitted
assignment.  No consent shall be required by a party for any mortgage of the
other party’s interest herein.
 
ARTICLE XVII
GOVERNING LAW
 
This Agreement shall be construed under and in accordance with the laws of the
State of Colorado, excluding any conflicts-of-law rule or principle that might
apply the law of another jurisdiction.  The parties agree that venue for any
dispute hereunder shall be in a Federal or state court in Denver County,
Colorado.
 
ARTICLE XVIII
NO THIRD PARTY BENEFICIARY
 
Nothing in this Agreement, express or implied, is intended to confer on any
person other than the parties hereto any rights, remedies, obligations or
liabilities in and to the Wells, or the interest in lands included therein or
pertaining thereto acquired hereunder, or otherwise, under or by reason of this
Agreement.
 
ARTICLE XIX
PUBLIC ANNOUNCEMENTS
 
Subject to applicable legal requirements, at all times during the term hereof,
each party shall promptly advise and cooperate with the others before issuing,
or permitting any of its affiliates, directors, officers, employees, managers,
members or agents to issue any press release or other public announcement with
respect to this Agreement or the transactions contemplated hereby.
 
 
18

--------------------------------------------------------------------------------

 
 
ARTICLE XX
FURTHER ASSURANCES
 
Each party agrees to deliver or cause to be delivered to the other parties at
such times as shall be requested any additional instrument that the other may
reasonably request for the purpose of carrying out this Agreement.
 
ARTICLE XXI
COUNTERPART EXECUTION
 
This Agreement may be executed in one or more counterparts, no one of which need
be executed by all parties but all of which shall constitute but one and the
same instrument.
 
ARTICLE XXII
ENTIRE AGREEMENT
 
This Agreement constitutes the entire understanding between the parties with
respect to the subject matter hereof, and supersedes all other agreements,
written or oral, between the parties with respect to such subject matter.
 
ARTICLE XXIII
CAPTIONS/HEADINGS
 
Any captions to or headings of the articles, sections, subsections, paragraphs
or subparagraphs of this Agreement are solely for the convenience of the
parties, are not a part of this Agreement and shall not be used for the
interpretation or determination of validity of this Agreement or any provision
hereof.
 
[Signatures Begin on the Following Page]
 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first set forth above.
 

 
NYTIS EXPLORATION COMPANY LLC
             
By:
Nytis Exploration (USA) Inc., its Manager              
By:
/s/ Patrick R. McDonald         Patrick R. McDonald, President  

 

 
LIBERTY ENERGY, LLC
             
By:
Old Ironsides Energy, LLC, on behalf of Liberty Energy, LLC, as its agent
             
By:
/s/ Scott E. Carson  
        Scott E. Carson, Managing Partner  

 
Acknowledged and agreed for purposes of Article X only:
 
CARBON NATURAL GAS COMPANY
       
By:
/s/ Patrick R. McDonald
   
Patrick R. McDonald, President
Chief Executive Officer
 

 
 
20

--------------------------------------------------------------------------------

 
 
List of Exhibits and Schedules
 
Exhibit A *
Description of Leases
Exhibit B-1 *
Outline of Original Contract Area
Exhibit B-2 *
Outline of Program Area
Exhibit C *
Form of Operating Agreement
Exhibit D *
Form of Well AFEs
Exhibit E *
Form of Assignment
Exhibit F *
Existing Wells
Schedule 5.1 (c) *
Required Filings
Schedule 5.2 (e) *
Working Interest; Net Revenue Interests
Schedule 5.2 (f) *
Insurance

 
           * A copy of any omitted scheduled will be furnished supplementally to
the Commission upon request.
 
 
List of Exhibits and Schedules
 
 
21

--------------------------------------------------------------------------------

 